DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Preliminary Amendment 10/3/2022 is OK TO ENTER. 

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line fourth-from-last “when a latch is in a closed position” should read “when in a closed position”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20200189829 by Han (hereinafter “Han”).
Regarding claim 1, Han teaches an insulating food storage container (Title and Fig 39, vacuum insulated food storage container 3900) comprising: 
a receptacle (Fig 39, 3910) that comprises an inner receptacle (Fig 39, 3912), an outer receptacle (Fig 39, 3911), and a first gasket (Fig 39, 3914) configured to form a first seal between the inner receptacle and the outer receptacle (Fig 44 shows 3914 forming a seal between 3911 and 3912), 
wherein one or more compartments are formed in the inner receptacle (Fig 39 and [0086], internal compartments of 3912) and 
wherein a first vacuum cavity is formed between an outer wall of the inner receptacle and an inner wall of the outer receptacle (Fig 44 and [0086], 3911 and 3912 form a double-walled vacuum insulation cavity); 
a one-piece lid structure (Fig 39, 3920) that comprises an inner lid portion (Fig 39, 3928), an outer lid portion (Fig 39, 3922), and a second gasket (Fig 39 and [0088], another 3914 within 3928) configured to form a second seal between the inner lid portion and the outer lid portion (Fig 39 shows that said another 3914 forms a seal between 3928 and 3922), 
wherein a second vacuum cavity is formed between an outer wall of the inner lid portion and an inner wall of the outer lid portion (Fig 44 and [0090], shows a second cavity formed between 3928 and 3922 “provide another part of the double walled vacuum sealed environment”); 
a plurality of latches (Fig 39, 3930) connected to an outer wall of the outer lid portion (Fig 39 shows 3930 connected to an outer wall of 3922), 
wherein each of the plurality of latches is configured to connect the one-piece lid structure to the receptacle (Fig 41 shows each of 3930 is configured to connect 3920 to 3910), and wherein 
each of the plurality of latches (Fig 39, 3930) includes a protrusion (Fig 39, a protrusion of 3930 for each) that, when a latch is in a closed position (Fig 41 closed position), protrudes beneath and contacts a lip portion of the inner receptacle of the receptacle (Fig 44 shows each protrusion of 3930 protruding beneath and contacting a lip portion of 3912 and 3911, of 3910),

but does not explicitly teach a cover attached to the outer lid portion.
	Han embodiment Fig 34, however, teaches a similar vacuum insulated food storage container, wherein
	a cover is formed to secureably attach to the outer lid portion (Fig 34, cover 3322; wherein the cover includes an interior and exterior surface).

The purpose of a cover on the lid is to be decoration ([0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer lid of Han with a cover as taught by Han in order to advantageously provide decoration for a more beautiful appearance on store shelves to a consumer, and the elegance benefits a user with every use by being pleasing to look at thereby providing an emotional uplift, enhancing a user’s productivity throughout the day.

Regarding claim 4, Han further teaches the inner receptacle (Fig 39, 3912) and the outer receptacle (3911) of the receptacle are composed of stainless steel ([0084] stainless steel double wall 3912 and 3911).

Regarding claim 5, Han further teaches the inner lid portion (Fig 39, 3928) and the outer lid portion (3922) of the one-piece lid are composed of stainless steel ([0090] stainless steel double wall of which 3928 and 3920 are another part of the double wall, thereby also stainless steel).

Regarding claim 6, Han further teaches an opening (Fig 39, an opening of 3910) of the receptacle (3910) is a rectangular-shaped opening ([0084] rectangular) and wherein the one-piece lid structure (3920) is a rectangular shape (Fig 39 shows 3920 also rectangular).

Regarding claim 7, Han further teaches an opening (Fig 39, an opening of 3910) of the receptacle (3910) is an oval-shaped opening (Fig 39 and [0080], container is oval shaped, which is lid and receptacle) and wherein the one-piece lid structure (3920) is an oval shape (Fig 39 and [0080], container is oval shaped, which is lid and receptacle).

Regarding claim 8, Han further teaches an opening (Fig 39, an opening of 3910) of the receptacle (3910) is a rounded rectangular-shaped opening (Fig 39 and [0084], shows 3910 rounded rectangular) and wherein the one-piece lid structure (3920) is a rounded rectangular shape (Fig 39 and [0084], shows 3920 also rounded rectangular).

Regarding claim 9, Han further teaches the inner receptacle (Fig 39, 3912) includes a lip portion (Fig 39, a lip of 3912) that provides a surface for receiving the one-piece lid structure (Figures 39 and 44 show said lip has a surface capable of receiving 3920).

Regarding claim 10, Han further teaches the one-piece lid structure (Fig 39, 3920) includes a third gasket (Fig 39, 3916) that conforms with each of the one or more compartments (Fig 39 shows internal compartments of 3912 each sealed by gasket 3916 or one gasket as a different figure “8” shape [0087]), where the third gasket seals each of the one or more compartments when the one-piece lid structure is secureably attached to the receptacle (Fig 44 shows sealed condition when 3920 is secureably attached to 3910).

Regarding claim 11, Han further teaches each of the plurality of latches (Fig 39, 3930) is formed on a side of the outer lid portion (Fig 39 shows each 3930 on  a side of 3922) of the one-piece lid structure (3920).

Regarding claim 13, Han further teaches each of the plurality of latches (Fig 39, 3930) includes an upper latch portion positioned above the protrusion (Fig 40, an upper portion of 3930 is above protrusion of 3930 for each) that is aligned with an exterior surface of (Fig 41 shows each said upper portion aligned with an exterior surface of the lip portion) the lip portion (Fig 40, lip portion of 3912 and 3911) of the inner receptacle (3912) of the receptacle (3910).

Regarding claim 14, Han further teaches each of the plurality of latches (Fig 39, 3930) includes a lower latch portion positioned below the protrusion (Fig 40, a lower portion of 3930 is below protrusion of 3930 for each) that is aligned with an exterior surface of (Fig 41 shows each said lower portion aligned with an exterior surface of 3911) the outer receptacle (3911) of the receptacle (3910).

Regarding claim 15, Han further teaches each of the plurality of latches (Fig 39, 3930) includes a protrusion (Fig 4, a protrusion of 3930) that is connected using a pin to a latch post (Fig 39 shows a pin directly on 3922 that connects to a latch post for each) formed on an exterior surface of the outer lid portion of the one-piece lid structure (Fig 4 said post is formed on an exterior surface of 3922 of 3920).

Regarding claim 17, Han teaches an insulating food storage container (Title and Fig 39, vacuum insulated food storage container 3900) comprising: 
a receptacle (Fig 39, 3910) that comprises an inner receptacle (Fig 39, 3912), an outer receptacle (Fig 39, 3911), and a first gasket (Fig 39, 3914) configured to form a first seal between the inner receptacle and the outer receptacle (Fig 44 shows 3914 forming a seal between 3911 and 3912), 
wherein one or more compartments are formed in the inner receptacle (Fig 39 and [0086], internal compartments of 3912) and 
wherein a first vacuum cavity is formed between an outer wall of the inner receptacle and an inner wall of the outer receptacle (Fig 44 and [0086], 3911 and 3912 form a double-walled vacuum insulation cavity); 
a one-piece lid structure (Fig 39, 3920) that comprises an inner lid portion (Fig 39, 3928), an outer lid portion (Fig 39, 3922), and a second gasket (Fig 39 and [0088], another 3914 within 3928) configured to form a second seal between the inner lid portion and the outer lid portion (Fig 39 shows that said another 3914 forms a seal between 3928 and 3922), 
wherein a second vacuum cavity is formed between an outer wall of the inner lid portion and an inner wall of the outer lid portion (Fig 44 and [0090], shows a second cavity formed between 3928 and 3922 “provide another part of the double walled vacuum sealed environment”); 
a plurality of latches (Fig 39, 3930) connected to an outer wall of the outer lid portion (Fig 39 shows 3930 connected to an outer wall of 3922), 
wherein each of the plurality of latches is configured to connect the one-piece lid structure to the receptacle (Fig 41 shows each of 3930 is configured to connect 3920 to 3910),
each of the plurality of latches (Fig 39, 3930) includes a protrusion (Fig 4, a protrusion of 3930) that is connected using a pin to a latch post (Fig 39 shows a pin directly on 3922 that connects to a latch post for each) formed on an exterior surface of the outer lid portion of the one-piece lid structure (Fig 4 said post is formed on an exterior surface of 3922 of 3920), and 
each of the plurality of latches (Fig 39, 3930) is a lever (Fig 39 shows each latch 3930 is a lever) that separates the one-piece lid structure from the receptacle when a latch is moved from a closed position to an open position (separation of 3920 from 3910 necessarily occurs when each 3930 is moved from closed to open positions),

but does not explicitly teach a cover attached to the outer lid portion.
	Han embodiment Fig 34, however, teaches a similar vacuum insulated food storage container, wherein
	a cover is formed to secureably attach to the outer lid portion (Fig 34, cover 3322; wherein the cover includes an interior and exterior surface).

The purpose of a cover on the lid is to be decoration ([0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer lid of Han with a cover as taught by Han in order to advantageously provide decoration for a more beautiful appearance on store shelves to a consumer, and the elegance benefits a user with every use by being pleasing to look at thereby providing an emotional uplift, enhancing a user’s productivity throughout the day.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of US Pat 5843501 issued to Rubin et al. (hereinafter “Rubin”).
Regarding claim 2, Han does not explicitly teach that the receptacle is a composition of copolyester material.
	Rubin, however, teaches a similar food container (Title), wherein
	An inner (Fig 2, 32 with 18) and outer receptacle (Fig 2, 34 with 30) are composed of a copolyester material (claim 8, more than one copolyester forms the multilayer container, that contacts food, Abstract)

The purpose of a copolyester material is to withstand conventional oven temperatures and be wholly or partially aromatic (col 3, lines 51-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the receptacle of Han with being composed of co-polyester as taught by Rubin in order to beneficially provide safe easy reheating of food in a conventional oven, and advantageously more convenient use in a microwave (col 2, lines 25-27).

Regarding claim 3, Han does not explicitly teach that the lid is a composition of copolyester material.
	Rubin, however, teaches a similar food container (Title), wherein
	An inner (Fig 1, inner portion of lid 14) and outer lid portion (Fig 1, outer portion of lid 14) are composed of a copolyester material (claim 8, more than one copolyester forms the multilayer container, that contacts food, Abstract; col 4, lines 20-25 lid and receptacle are same materials)

The purpose of a copolyester material is to withstand conventional oven temperatures and be wholly or partially aromatic (col 3, lines 51-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the lid of Han with being composed of co-polyester as taught by Rubin in order to beneficially provide safe easy reheating of food in a conventional oven, and advantageously more convenient use in a microwave (col 2, lines 25-27).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of US Pat 9414701 issued to Yen et al. (hereinafter “Yen”).
Regarding claim 16, Han further teaches each of the plurality of latches (Fig 39, 3930) and the latch post (Fig 4, said post of 3922) are composed of a material and wherein the pin (Fig 4, said pin that necessarily performs latching) is composed of a material (physical structure presence necessarily means the pin is composed of a material),

But does not explicitly teach that the latches and latch posts are each composed of copolyester, and the pin is composed of stainless steel.
	Yen, however, teaches a similar insulated lunchbox (Fig 6) wherein,
	A plurality of latches (Fig 6, 38 and 40 with 42) and latch posts (Fig 7A, protrusions of lid 30 holding 38 and 40) are each composed of a co-polyester material (col, 9, lines 32-34 – col 10, line 1, and col 7, lines 6-11, each latch and latch post is interpreted as being polyester, which thereby includes co-polyester; wherein polyester is PET (Creative Mechanisms NPL, attached for clarity), and divider 28 is made of PET, and PET is a polymer; then, since “polymer is used to construct various items, such as vessels” where a vessel is a lidded container or receptacle or parts thereof (i.e. the invention of Yen), that means the latches and latch posts are copolyester via use of polymer PET); 
wherein each pin (Fig 8 shows each circular element that extends within said posts connects lid 30 to base 10 via the latches) of the latches is composed of stainless steel (col, 9, lines 32-34 – col 10, line 1, and col 7, lines 6-11, each pin is stainless steel; wherein “…to construct various items…an alternate material, such as stainless steel…can be used for all or part of such (vessel) items in alternate embodiments” since the “various items” of the invention of Yen includes the pins).

The purpose of a polyester/copolyester such as PET is to be safe for food contact (col 7, lines 13-15, barrier prevents food from comingling) and create a pin of stainless steel for strength and corrosion resistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latches and latch posts and pin of Han with materials copolyester and stainless steel as taught by Yen in order to advantageously increase the number of manufacturers than can create such common materials thereby increasing product flow to market, and beneficially reduce production costs while simultaneously being safe for consumer use. Since the user is expected to reuse the latches on the container many times through various heating and cooling methods, it is also important to use materials that are known to be safe, and not harm the user in a single dose of particulates, or by cumulative impact.

Additionally and in the alternative, it would have been obvious to a person of ordinary skill in the art having the teachings of Rubin, Yen and Creative Mechanisms NPL before them at the time the application was filed, to have made a plurality of latches and latch posts each composed of a co-polyester material and a latch pin of stainless steel material, since it has been held to be within the general skill of a worker in the art to select known material [as evidenced by Yen and Creative Mechanisms NPL, see above] on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of US Pub 20170334612 by Middleton et al. (hereinafter “Middleton”).
Regarding claim 18, Han teaches an insulating food storage container (Title and Fig 39, vacuum insulated food storage container 3900) comprising: 
a receptacle (Fig 39, 3910) that comprises an inner receptacle (Fig 39, 3912), an outer receptacle (Fig 39, 3911), and a first gasket (Fig 39, 3914) configured to form a first seal between the inner receptacle and the outer receptacle (Fig 44 shows 3914 forming a seal between 3911 and 3912), 
wherein one or more compartments are formed in the inner receptacle (Fig 39 and [0086], internal compartments of 3912) and 
wherein a first vacuum cavity is formed between an outer wall of the inner receptacle and an inner wall of the outer receptacle (Fig 44 and [0086], 3911 and 3912 form a double-walled vacuum insulation cavity); 
a one-piece lid structure (Fig 39, 3920) that comprises an inner lid portion (Fig 39, 3928), an outer lid portion (Fig 39, 3922), and a second gasket (Fig 39 and [0088], another 3914 within 3928) configured to form a second seal between the inner lid portion and the outer lid portion (Fig 39 shows that said another 3914 forms a seal between 3928 and 3922), 
wherein a second vacuum cavity is formed between an outer wall of the inner lid portion and an inner wall of the outer lid portion (Fig 44 and [0090], shows a second cavity formed between 3928 and 3922 “provide another part of the double walled vacuum sealed environment”); 
a plurality of latches (Fig 39, 3930) connected to an outer wall of the outer lid portion (Fig 39 shows 3930 connected to an outer wall of 3922), 
wherein each of the plurality of latches is configured to connect the one-piece lid structure to the receptacle (Fig 41 shows each of 3930 is configured to connect 3920 to 3910), 

But does not explicitly teach a cover interior surface having a plurality of clips.
	Middleton, however, teaches a similar insulated food storage container (Fig 1 and [0048], container 12 stores food like flour, coffee, sugar) with a cover removably attached to an outer lid (Figures 12, 15 and 28, snap cover 16 of [0049] polymer polyethylene having an exterior surface, attached to outer lid seal 14) wherein,
	an interior surface (an interior surface of 16) that includes a plurality of clips (Fig 12 and [0081], scoop clips 98) for holding one or more utensils (Fig 12 and [0081], scoops 110 that are able to be viewed by a user in the position shown).

The purpose of a plurality of clips on the interior of a cover is to both securely retain and shield the scoop from outside elements while in the closed position (Fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Han with a cover interior surface including clips as taught by Middleton in order to advantageously provide a coffee user or sugar user with not only convenient secure storing of a scoop with the container having contents to serve, but also protect the scoop from various environments the container is exposed to such as transport in a truck, transport in a car on a sunny hot day, or in the park where bugs would otherwise easily contaminate the scoop or contents of the container. In addition, the clips beneficially allow the scoop to not be submerged within the contents of the container while still being able to travel with the container, unlike many competitors, thereby reducing mess, waste and hassle of cleanup on the part of the user.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Middleton in further view of US Pat 3241706 issued to Monaco et al. (hereinafter “Monaco”).
Regarding claim 19, Middleton already teaches the cover (Fig 12, 16) is composed of a plastic material ([0049] polymer polyethylene) such that the one or more utensils (Fig 12 and [0081] scoops 110) are visible to a user of the insulating food storage container (Fig 12, scoops are able to be viewed by a user in the position shown),

But does not explicitly teach the cover is composed of a transparent material. 
	Monaco, however, teaches a similar double walled food storage container (Title and Fig 1) with a cover (Fig 1, 17), wherein
	the cover is composed of a transparent material (claim, cover and receptacle made of transparent plastic material, to permit unhindered viewing of contents at all times in any position of the cover, col 2, lines 15-19).

The purpose of a transparent cover material is to provide visual inspection without requiring exposure of the contents (col 1, lines 47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Han/Middleton with a transparent material as taught by Monaco in order to advantageously protect the contents beneath the cover while providing instant visual inspection without exposing said contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US Pub 20100200599 by Molthen et al. – a rectangular or cylindrical//oval shaped vacuum insulated container capable of storing food, made of plastic or steel, with two vacuum cavities for the body and lid, three gaskets, four latches for the four rectangular sides that have a protrusion that contacts a lip portion of the container (Fig 4)

US Pub 20150166232 by Lee – a four latch cover with transparent glass material (Fig 1)

US Pub 20180335241 by Li et al. – a rectangular vacuum insulated food storage container with evacuated cavities in a lid and a body, the body having multiple compartments with corresponding multiple gaskets, wherein the lid is capable of holding items like utensils (Fig 2 and [0002], [0018]-[0021])

US Pub 20190233177 by Han et al. – (Fig 2)

US Pat 6244458 issued to Frysinger et al. – an insulated food storage container with polyester walls (Fig 3, layer 74 of 24)

US Pat 7861552 issued to Hughes – lunchbox cover with four latches and internal utensil holder (Fig 1)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784